                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-cv-60663-BLOOM/Valle

RODOLFO J. VASQUEZ,

       Plaintiff,

v.

MOVING DUDES LLC,

      Defendant.
_____________________________/

               ORDER GRANTING MOTION FOR DEFAULT JUDGMENT

       THIS CAUSE is before the Court upon Plaintiff Rodolfo J. Vasquez’s (“Plaintiff”) Motion

for Default Final Judgment, ECF No. [65] (“Motion”), filed on January 21, 2020. Plaintiff relies

on the record in this case, an Affidavit by Plaintiff, the Declaration submitted by Plaintiff’s

Counsel, and an Affidavit of Time and Costs. Defendant Moving Dudes LLC (“Defendant”), a

Florida Limited Liability Company, failed to comply with a Court Order, resulting in the striking

of its Answer and a Clerk’s Default being entered against Defendant pursuant to Federal Rule of

Civil Procedure 55(a). ECF No. [62]. For reasons stated below, Plaintiff’s Motion is granted.

     I. BACKGROUND

       Plaintiff was employed as a CDL B Driver by Defendant from January 11, 2019, through

on or about January 23, 2019. He earned $0.60 per mile driving on Defendant’s behalf, fuel

surcharge earnings, and a daily stipend of $25.00 per day of work. Defendant provides nationwide

and cross-country relocation services, with annual gross sales and/or business volume of

$500,000.00 or more.
                                                              Case No. 19-cv-60663-BLOOM/Valle


       Plaintiff was not paid for 3,961.8 miles of driving performed for the period starting on

January 13, 2019, and ending on January 23, 2019. He was additionally not paid for his “fuel

surcharge” earnings for transporting goods to West Virginia and his “fuel surcharge” earnings for

transporting goods to Texas. Lastly, Plaintiff was not paid his daily stipend for eleven days of

work. In total, Plaintiff is owed $3,428.46, plus liquidated damages.

       On March 13, 2019, Plaintiff filed his Complaint against Defendant, ECF No. [1], seeking

relief under the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. (“FLSA”). On March 13, 2019,

the Clerk issued a Summons in a Civil Case as to Defendant. ECF No. [3]. After Defendant failed

to serve a responsive pleading within the time allotted under Federal Rule of Civil Procedure 12(a)

and, upon Plaintiff’s motion, this Court entered a Final Default Judgment against Defendant on

June 6, 2019. ECF No. [24].

       On June 14, 2019, Defendant filed a Notice of Attorney Appearance by Todd William

Shulby. ECF No. [25]. Then, on June 14, 2019, by way of Defense Counsel, Defendant filed a

Motion to Set Aside Final Default Judgment, ECF No. [26], which was granted by this Court on

July 16, 2019, ECF No. [28]. On July 22, 2019, Defendant filed an Answer and Affirmative

Defenses to the complaint. ECF No. [29].

       Defense Counsel filed a Motion to Withdraw on December 5, 2019, ECF No. [58], which

this Court granted on December 6, 2019, ordering that Defendant retain new counsel no later than

December 19, 2019, ECF No. [59]. Upon Defendant’s failure to retain new counsel, on December

20, 2019, this Court issued an Order directing Plaintiff to file a Motion for Entry of Clerk’s Default,

ECF No. [60], which Plaintiff filed on January 2, 2020, ECF No. [61]. Thereafter, on January 3,

2020, the Clerk of Court entered default against Defendant Moving Dudes LLC. ECF No. [62].

Further, on the same day, this Court ordered that Defendant’s Answer, ECF No. [29], be stricken,




                                                  2
                                                              Case No. 19-cv-60663-BLOOM/Valle


ECF No. [64]. Likewise, on January 3, 2020, the Court entered an Order on Default Judgment

Procedure, indicating that Default Final Judgment would be entered against Defendant if

Defendant failed to move to set aside the Clerk’s Default. ECF No. [63]. To date, Defendant has

not moved to set aside the Clerk’s Default or filed any other paper in response to this Court’s

orders. Plaintiff filed the instant Motion on January 21, 2020. ECF No. [65].

  II. LEGAL STANDARD

       Federal Rule of Civil Procedure 55(a) provides: “When a party against whom a judgment

for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.” A district court may enter a default

judgment against a properly served defendant who fails to defend or otherwise appear pursuant to

Federal Rule of Civil Procedure 55(b)(2). DirecTV, Inc. v. Griffin, 290 F. Supp. 2d 1340, 1343

(M.D. Fla. 2003).

       The mere entry of a default by the Clerk does not, in itself, warrant the Court entering a

default judgment. See Tyco Fire & Sec. LLC v. Alcocer, 218 F. App’x 860, 863 (11th Cir. 2007)

(citing Nishimatsu Constr. Co. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)). Rather,

a court must ensure that there is a sufficient basis in the pleadings for the judgment to be entered.

Id. A default judgment has the effect of establishing as fact the plaintiff’s well-pled allegations of

fact and bars the defendant from contesting those facts on appeal. Id.

  III. DISCUSSION

       To establish a claim for unpaid wages under the FLSA, a plaintiff must show (1) that an

employment relationship existed with the Defendant, (2) that the parties are covered by the FLSA,

and (3) that some work was performed for which the plaintiff was not properly compensated,

providing the amount of such liability at least by a just and reasonable inference. Michaud v. U.S.




                                                  3
                                                             Case No. 19-cv-60663-BLOOM/Valle


Steakhouse Bar & Grill, Inc., No. 6:04-cv-1371, 2007 WL 2572197, *3-4 (M.D. Fla. Sept. 5,

2007). Here, Plaintiff adequately establishes a claim for unpaid wages under the FLSA. He

establishes that a binding agreement for employment was entered into between himself and

Defendant, each party being covered by the FLSA. ECF No. [1] ¶¶ 3-6. Additionally, he provides

a detailed breakdown of the amounts owed to him in unpaid wages during his employment with

Defendant. ECF No. [1] ¶¶ 8-11.

  IV. DAMAGES

       An employer who violates the FLSA is liable to the employee affected in the amount of his

unpaid wages “and in an additional equal amount as liquidated damages.” 29 U.S.C. § 216(b). The

FLSA additionally authorizes an award of attorney’s fees to the prevailing plaintiff in a proceeding

to enforce its wage provisions. Id. As delineated above, Plaintiff has properly established a claim

for unpaid wages under the FLSA. As such, he is entitled to payment of his unpaid wages and an

additional amount equal to said unpaid wages as liquidated damages. See 29 U.S.C. § 216(b).

Under the FLSA, Plaintiff is also entitled to an award of attorney’s fees and costs as the prevailing

party. Id. Specifically, Plaintiff is entitled to (a) an award of $3,428.46 in unpaid wages; (b) an

equal award of $3,428.46 in liquidated damages; and (c) an award of $18,130.00 in reasonable

attorney’s fees and costs.

   V. CONCLUSION

       Accordingly, it is ORDERED AND ADJUDGED as follows:

           1. Plaintiff’s Motion for Default Final Judgment, ECF No. [65], is GRANTED.

           2. Pursuant to Federal Rule of Civil Procedure 58, the Court will separately enter

               Default Final Judgment.




                                                 4
                                                  Case No. 19-cv-60663-BLOOM/Valle


       DONE AND ORDERED in Chambers at Miami, Florida, on January 27, 2020.




                                             _________________________________
                                             BETH BLOOM
                                             UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record

MOVING DUDES LLC
C/O JASON PRICE
1500 Powerline Road, Unit C
Deerfield Beach, FL 33442




                                         5
